Chief Judge STERNBERG
dissenting.
Because of a miscommunication between defendant and his attorney, the presentence report was incomplete. I agree it would have been better practice for the trial court to have continued the sentencing hearing when it learned of this problem. Nevertheless, the statute gives the court the power to waive this requirement.
If, as here, the statutory language is clear and unambiguous, “judicial scrutiny is complete.” Jones v. Cox, 828 P.2d 218, 221 (Colo.1992). Consequently, and especially in the absence of a showing of the importance and probative value of the information defendant would have presented, I would affirm the sentence.